Citation Nr: 0205277	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-08 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West Supp. 2001) for additional disability arising from a 
May 1997 right knee arthroscopy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from November 1969 to 
November 1971, and from February 1974 to March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that determination, the RO denied the 
appellant's claim seeking compensation pursuant to 
38 U.S.C.A. § 1151 for additional disability arising from a 
right knee arthroscopy in May 1997. 

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).

In May 1999, the appellant testified at a hearing before a 
hearing officer at the RO.  In his May 1999 substantive 
appeal, he also requested a hearing before a traveling member 
of the Board, which the RO scheduled for March 2002 and to 
which the appellant failed to report.  By a letter received 
by the RO later in March 2002, the appellant indicated that 
he was unable to report for the hearing and did not state 
that he desired to reschedule the hearing.  

In March 2000, the RO received from a VA medical facility 
additional medical records for the period from January 1999 
to March 2000.  In May 2000, the RO received VA clinical 
records dated from May 1997 to April 2000.  These records 
included duplicate records concerning the May 1997 procedure 
and post-May 1997 discussions of the severity of the right 
knee symptomatology, but do not contain discussions of the 
relationship between the severity of those symptoms and the 
May 1997 arthroscopy.  The RO was required to provide the 
appellant with a supplemental statement of the case if it 
received "additional pertinent evidence".  67 Fed. Reg. 
3099, 3104-05 (Jan. 23, 2002) (to be codified as amended at 
38 C.F.R. § 19.31(b)(1)); see also 38 C.F.R. § 19.31 (1997 to 
2001).  As these treatment records did not discuss the 
possibility of any additional disability arising from the 
right knee arthroscopy, they are not pertinent to the 
essential question in this case.  Therefore, the RO was not 
required to provide the appellant with a supplemental 
statement of the case.  


FINDING OF FACT

The appellant's right knee symptomatology is not manifested 
by additional disability that was the result of VA hospital 
care, medical or surgical treatment, or examination.  


CONCLUSION OF LAW

The appellant is not entitled to compensation under 
38 U.S.C.A. § 1151 for additional disability arising from VA 
hospitalization and medical treatment in May 1997.  
38 U.S.C.A. § 1151 (West Supp. 2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The appellant filed a VA Form 21-526, Veteran's Application 
for Compensation or Pension, in April 1998.  See 38 U.S.C.A. 
§ 5102 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO sent 
the appellant a November 1998 statement of the case and a 
July 1999 supplemental statement of the case.  These 
documents together listed the evidence considered, the legal 
criteria for evaluating the severity of the disability, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claim.  The RO also 
provided the appellant with April and July 2001 letters 
notifying the appellant of the evidence required to support 
the claim.  The Board concludes from these actions that VA 
has informed the appellant of the type of information and 
evidence necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
his April 1998 claim, September 1998 notice of disagreement, 
and March 1999 substantive appeal, the appellant indicated 
that he had received treatment from the Alexandria, 
Louisiana, VA Medical Center (VAMC).  The RO obtained records 
from that facility in July 1998 covering the month of May 
1997.  Additional records that were not pertinent to this 
appeal were received in March and May 2000; these records 
covered the period from May 1997 to March 2000, as discussed 
in the Introduction section of this decision.  At a hearing 
in May 1999, the appellant indicated that he had consulted 
with a Dr. Nichols about the relationship between his right 
knee symptomatology and the May 1997 procedure.  In a June 
2001 statement, though, the appellant indicated through his 
representative that he was unaware of any sources of 
information relevant to the claim other than that which VA 
has attempted to obtain.  VA has undertaken reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The RO did not afford the appellant a 
VA examination.  An examination is necessary where the record 
contains competent evidence of a current disorder; an event, 
injury, or disease in service; and an indication, supported 
by competent medical evidence, that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)(A) to (C)).  As discussed in detail below, the 
record does not include competent medical evidence that there 
was any additional disability caused by VA treatment in May 
1997.  Therefore, given the outcome of the analysis below, 
the Board finds that an examination is unnecessary in this 
case. 

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Analysis

Section 1151 of title 38 of the United States Code was 
amended by Section 422 of Public Law 104-204.  The new 
version of the law is effective with respect to claims filed 
on or after October 1, 1997.  38 U.S.C.A. § 1151 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
VAOPGCPREC 40-97  The appellant's claim was filed after this 
date, in April 1998, and thus the current version of the law 
applies.  VAOPGCPREC 40-97.

Pursuant to 38 U.S.C.A. § 1151, compensation shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service connected.  A disability or 
death is a qualifying additional disability or qualifying 
death if the disability or death was not the result of the 
veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility, and the proximate cause of the 
disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or (B) 
an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West Supp. 2001).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In May 1997, the appellant underwent a right knee total 
arthroplasty.  He contends that VA physicians pressured him 
into this surgery, though he was reluctant, and that the 
surgeon who performed the procedure was not experienced.  He 
maintains that he currently has considerable and constant 
pain in the right knee, which functions less efficiently than 
prior to the procedure.  

The hospital summary indicated that the appellant was 
admitted on May 14, 1997, with a diagnosis of severe 
degenerative joint disease of the right lower extremity.  
A consent form signed by the appellant in April 1997 
indicated that he requested the procedure be performed, that 
he understood the risks involved and the possible 
complications of the procedure, and that he understood that 
no guarantee had been made to him concerning the results of 
the procedure.  He underwent the right knee arthroplasty and 
did well postoperatively.  It was noted that he had 
thrombocytopenia and was transfused six units of platelets 
postoperatively, after which the oozing from his wound 
completely stopped.  He began to do well in physical therapy, 
but it was noted that he was noncompliant with his therapy 
and other treatment modalities.  Treatment records prepared 
during the period of hospitalization confirmed these 
findings.  Upon discharge, he was pain free and had a range 
of motion from 15-90 degrees, with which he was happy.  He 
was discharged to home on May 22, 1997, in stable condition.  

The appellant maintains that he incurred additional 
disability in his right knee due to the right knee 
arthroscopy.  However, there is no indication that VA 
treatment in May 1997 caused further right knee 
symptomatology.  The VA hospital and treatment records in May 
1997 indicated that the appellant underwent the procedure and 
emerged in stable condition at discharge.  He underwent 
physical therapy; at first he was compliant with it, and 
later he apparently became less compliant.  The only 
indication of any additional disability following the May 
1997 procedure is that provided by the appellant's own 
contentions, which are not probative because the record does 
not show that he has any medical expertise that would qualify 
him to render a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 94-95 (1992).  Moreover, even if there were 
some indication of additional disability arising from the May 
1997 VA treatment, there is no suggestion that the proximate 
cause of this additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
care and treatment, or that it was an event not reasonably 
foreseeable.

In this case, the evidence fails to indicate any additional 
disability arising from the right knee arthroscopy in May 
1997.  There being no competent evidence to support the 
claim, the preponderance of the evidence is against the claim 
seeking compensation pursuant to 38 U.S.C.A. § 1151 for 
additional disability arising from VA hospitalization and 
medical treatment in May 1997.  



ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability arising from VA hospitalization and medical 
treatment in May 1997 is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

